UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21131 John Hancock Preferred Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: July 31 Date of reporting period: April 30, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Preferred Income Fund Securities owned by the Fund on April 30, 2006 (unaudited) Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Bonds 1.18% (Cost $10,982,356) Electric Utilities 1.18% Black Hills Corp., Note 6.500 05-15-13 BBB- 5,950 5,855,817 Entergy Gulf States, Inc., 1st Mtg Bond 6.200 07-01-33 BBB+ 5,000 4,506,310 Credit Par value Issuer, description, maturity date rating (A) Value Capital preferred securities 7.69% (Cost $62,728,880) Diversified Banks 0.84% Lloyds TSB Bank Plc, 6.90%, 11-29-49 (United Kingdom) A+ 7,500 7,387,500 Electric Utilities 3.06% DPL Capital Trust II, 8.125%, 09-01-31 B+ 24,000 26,940,000 Gas Utilities 2.32% KN Capital Trust I, 8.56%, Ser B, 04-15-27 BB+ 11,500 12,179,673 KN Capital Trust III, 7.63%, 04-15-28 BB+ 8,000 8,317,520 Integrated Telecommunication Services 0.69% TCI Communications Financing Trust III, 9.65%, 03-31-27 BBB- 5,700 6,111,130 Regional Banks 0.78% Summit Capital Trust I, 8.40%, Ser B, 03-15-27 A 6,500 6,908,759 Issuer Shares Value Common stocks 3.22% (Cost $26,727,191) Electric Utilities 1.07% FPL Group, Inc. 176,688 6,996,845 Scottish Power Plc, American Depositary Receipt (ADR) (United Kingdom) 60,000 2,440,800 Gas Utilities 0.18% ONEOK, Inc. 47,618 1,571,870 Page 1 John Hancock Preferred Income Fund Securities owned by the Fund on April 30, 2006 (unaudited) Multi-Utilities 1.97% Alliant Energy Corp. 206,100 6,586,956 DTE Energy Co. 111,046 4,528,456 TECO Energy, Inc. 390,000 6,232,200 Credit Issuer, description rating (A) Shares Value Preferred stocks 87.69% (Cost $796,059,818) Agricultural Products 1.25% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 143,000 10,984,188 Asset Management & Custody Banks 0.10% BNY Capital V, 5.95%, Ser F A- 40,000 892,000 Automobile Manufacturers 1.71% Ford Motor Co., 7.50% BB- 40,000 680,800 General Motors Corp., 7.25%, Ser 04-15-41 B 378,700 6,002,395 General Motors Corp., 7.25%, Ser 07-15-41 B 82,000 1,293,140 General Motors Corp., 7.25%, Ser 02-15-52 B 254,300 4,025,569 General Motors Corp., 7.375%, Ser 05-15-48 B3 65,000 1,023,750 General Motors Corp., 7.375%, Ser 10-01-51 B 129,000 2,079,480 Consumer Finance 4.85% CIT Group, Inc., 6.35%, Ser A BBB+ 70,000 1,757,700 Ford Motor Credit Co., 7.60% Ba2 315,600 6,428,772 HSBC Finance Corp., 6.00% A 214,200 4,853,772 HSBC Finance Corp., 6.36%, Depositary Shares, Ser B BBB+ 297,000 7,433,910 HSBC Finance Corp., 6.875% A 399,800 9,939,028 SLM Corp., 6.00% A 214,100 4,780,853 SLM Corp., 6.97%, Ser A BBB+ 139,600 7,545,380 Diversified Banks 9.18% BAC Capital Trust IV, 5.875% A 181,150 3,990,734 Bank One Capital Trust VI, 7.20% A- 55,500 1,391,385 Comerica Capital Trust I, 7.60% BBB+ 178,100 4,486,339 Fleet Capital Trust VII, 7.20% A 322,500 8,143,125 Fleet Capital Trust VIII, 7.20% A 464,750 11,744,232 HSBC Holdings Plc, 6.20%, Ser A (United Kingdom) A- 150,000 3,484,500 Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A 550,900 12,141,836 Royal Bank of Scotland Group Plc, 6.35%, Ser N, ADR (United Kingdom) A 20,000 479,200 Santander Finance Preferred SA, Unipersonal, 6.41%, Ser 1 (Spain) A- 225,000 5,467,500 USB Capital III, 7.75% Aa3 327,100 8,177,500 USB Capital IV, 7.35% A 165,700 4,150,785 USB Capital V, 7.25% A 103,599 2,614,839 USB Capital VI, 5.75% A 20,000 438,400 Page 2 John Hancock Preferred Income Fund Securities owned by the Fund on April 30, 2006 (unaudited) USB Capital VII, 5.875% A USB Capital VIII, 6.35%, Ser 1 A USB Capital X, 6.50% A Wachovia Preferred Funding Corp., 7.25%, Ser A A- Wells Fargo Capital Trust IV, 7.00% A Wells Fargo Capital Trust VI, 6.95% A- Wells Fargo Capital Trust VII, 5.85% A Electric Utilities 17.39% Boston Edison Co., 4.78% BBB+ Entergy Arkansas, Inc., 6.70% AAA Entergy Mississippi, Inc., 7.25% A- FPC Capital I, 7.10%, Ser A BB+ FPL Group Capital Trust I, 5.875% BBB+ Georgia Power Capital Trust VII, 5.875% BBB+ Georgia Power Co., 6.00%, Ser R A Great Plains Energy, Inc., 8.00%, Conv BBB- HECO Capital Trust III, 6.50% BBB- Interstate Power & Light Co., 8.375%, Ser B Baa3 Northern States Power Co., 8.00% BBB- PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB Southern California Edison Co., 6.125% BBB- Southern Co. Capital Trust VI, 7.125% BBB+ TXU Corp., 8.125%, Conv Ba1 Virginia Power Capital Trust, 7.375% BB+ Gas Utilities 2.33% Southern Union Co., 5.00%, Conv BBB Southern Union Co., 7.55%, Ser A BB+ Southwest Gas Capital II, 7.70% BB TransCanada Pipelines Ltd., 8.25% (Canada) BBB Hotels, Resorts & Cruise Lines 0.33% Hilton Hotels Corp., 8.00% BB Integrated Telecommunication Services 3.10% Telephone & Data Systems, Inc., 6.625% A- Telephone & Data Systems, Inc., 7.60%, Ser A A- Verizon New England, Inc., 7.00%, Ser B A3 Investment Banking & Brokerage 8.08% Bear Stearns Capital Trust III, 7.80% BBB Goldman Sachs Group, Inc., 6.20% A- Lehman Brothers Holdings Capital Trust III, 6.375%, Ser K A- Lehman Brothers Holdings Capital Trust V, 6.00%, Ser M A- Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- Merrill Lynch Preferred Capital Trust III, 7.00% A- Merrill Lynch Preferred Capital Trust IV, 7.12% A- Merrill Lynch Preferred Capital Trust V, 7.28% A- Page 3 John Hancock Preferred Income Fund Securities owned by the Fund on April 30, 2006 (unaudited) Morgan Stanley Capital Trust II, 7.25% A- Morgan Stanley Capital Trust III, 6.25% A- Morgan Stanley Capital Trust IV, 6.25% A- Morgan Stanley Capital Trust V, 5.75% A1 Morgan Stanley Capital Trust VI, 6.60% A- Life & Health Insurance 4.51% Lincoln National Capital VI, 6.75%, Ser F A- MetLife, Inc., 6.375%, Ser B, Conv BBB+ MetLife, Inc., 6.50%, Ser B BBB PLC Capital Trust IV, 7.25% BBB+ PLC Capital Trust V, 6.125% BBB+ Prudential Plc, 6.50% (United Kingdom) A Multi-Line Insurance 3.89% AEGON NV, 6.375% (Netherlands) A- AEGON NV, 6.50% (Netherlands) A- ING Groep NV, 6.20% (Netherlands) A ING Groep NV, 7.05% (Netherlands) A Multi-Utilities 10.06% Aquila, Inc., 7.875% B2 Baltimore Gas & Electric Co., 6.99%, Ser 1995 Baa2 BGE Capital Trust II, 6.20% BBB- Consumers Energy Co. Financing IV, 9.00% Ba2 Dominion CNG Capital Trust I, 7.80% BB+ DTE Energy Trust I, 7.80% BB+ Energy East Capital Trust I, 8.25% BBB- PNM Resources, Inc., 6.75%, Conv BBB- PSEG Funding Trust II, 8.75% BB+ Public Service Electric & Gas Co., 4.18%, Ser B BB+ Puget Sound Energy Capital Trust II, 8.40% BB TECO Capital Trust I, 8.50% B Oil & Gas Exploration & Production 3.63% Nexen, Inc., 7.35% (Canada) BB+ Other Diversified Financial Services 7.98% ABN AMRO Capital Funding Trust V, 5.90% A ABN AMRO Capital Funding Trust VII, 6.08% A Citigroup Capital VII, 7.125% A Citigroup Capital VIII, 6.95% A Citigroup Capital IX, 6.00% A Citigroup Capital X, 6.10% A Citigroup Capital XI, 6.00% A General Electric Capital Corp., 5.875% AAA General Electric Capital Corp., 6.10% AAA JPMorgan Chase Capital IX, 7.50%, Ser I A- JPMorgan Chase Capital X, 7.00%, Ser J A1 JPMorgan Chase Capital XI, 5.875%, Ser K A- Page 4 John Hancock Preferred Income Fund Securities owned by the Fund on April 30, 2006 (unaudited) Real Estate Investment Trusts 4.42% Duke Realty Corp., 6.50%, Depositary Shares, Ser K BBB 110,000 2,582,800 Duke Realty Corp., 6.60%, Depositary Shares, Ser L BBB 109,840 2,610,897 Duke Realty Corp., 6.625%, Depositary Shares, Ser J BBB 59,925 1,427,413 Duke Realty Corp., 7.99%, Depositary Shares, Ser B BBB 251,830 13,024,345 Public Storage, Inc., 6.45%, Depositary Shares, Ser X BBB+ 25,000 559,750 Public Storage, Inc., 6.50%, Depositary Shares, Ser W BBB+ 100,000 2,253,000 Public Storage, Inc., 7.50%, Depositary Shares, Ser V BBB+ 497,643 12,550,556 Public Storage, Inc., 8.00%, Depositary Shares, Ser R BBB+ 157,965 3,987,037 Regional Banks 2.63% KeyCorp Capital VI, 6.125% BBB 20,900 469,414 National Commerce Capital Trust II, 7.70% A- 80,300 2,047,650 PFGI Capital Corp., 7.75% A 796,000 20,646,250 Reinsurance 0.36% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Bermuda) BBB 153,100 3,169,170 Thrifts & Mortgage Finance 1.30% Abbey National Plc, 7.25% (United Kingdom) A 80,080 2,001,199 Abbey National Plc, 7.375% (United Kingdom) A 370,000 9,442,400 Wireless Telecommunication Services 0.59% United States Cellular, 7.50% A- 205,760 5,174,864 Interest Maturity Credit Par value Issuer, description rate (%) Date rating (A) Value Short-term investments 0.22% (Cost $1,899,509) Government U.S. Agency 0.22% Federal Home Loan Bank, Disc Note 4.650 05-01-06 AAA 1,900 1,900,000 Total investments 100.00% Page 5 John Hancock Preferred Income Fund Financial futures contracts April 30, 2006 (unaudited) Number of Open contracts contracts Position Expiration Appreciation U.S. 10-year Treasury Note 210 Short Jun 06 $520,248 U.S. 10-year Treasury Note 210 Short Jun 06 $221,655 $741,903 Financial futures contracts John Hancock Preferred Income Fund Interest rate swap contracts April 30, 2006 (unaudited) Rate type Notional Payments made Payments received Termination amount by Fund by Fund date Appreciation $70,000,000 2.56% (a) 3-month LIBOR Jun 08 $3,754,869 $3,754,869 (a) Fixed rate Interest rate swap contracts John Hancock Preferred Income Fund Footnotes to Schedule of Investments April 30, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $10,984,188 or 1.24% of the Fund's total investments as of April 30, 2006. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. The cost of investments owned on April 30, 2006, including short-term investments, was $898,397,754. Gross unrealized appreciation and depreciation of investments aggregated $24,683,493 and $41,283,725, respectively, resulting in net unrealized depreciation of $16,600,232. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Preferred Income Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: June 27, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: June 27, 2006 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial Officer Date: June 27, 2006
